DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 9 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by English machine translation of Peng et al. CN 106018891 (Peng).
Regarding claim 9, Peng teaches (Figs. 11-12) a conductive probe of a probe card device (see Fig. 11 – probe 40 of probe card 18), comprising:

a middle segment (see Fig. 11, 12 – probe 40 includes section on which insulator 43 is disposed);
a first connecting segment (see Fig. 12 – portion of probe extending through sleeve 60 considered the claimed “first connecting segment”)  and a second connecting segment both extending from two opposite ends of the middle segment, respectively (see Fig. 11-12 – portion of probe extending through the hole in substrate 82 is considered the second connecting segment);
a first contacting segment extending from the first connecting segment along a direction away from the middle segment (see Fig. 12 and para [0048] – needle core 41 protrudes from impedance matching structure 42 for insertion into signal blind hole 222); and
a second contacting segment extending from the second connecting segment along a direction away from the middle segment (see Fig. 11-12 – needle core 41 extends beyond the hole in substrate 82 in order to contact device under test);
an outer electrode (see Fig. 12 – conductor 44), wherein at least part of the outer electrode corresponds in position to the middle segment and is arranged adjacent to the first connecting segment (see Fig. 11-12 – conductor 44 is on insulator 43 and therefore corresponds to “middle segment” as defined above); and
a dielectric layer sandwiched between the metallic pin and the outer electrode (see Fig. 12 – insulator 43 between core 41 and conductor 44), .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-4, 6, 7, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over English machine translation of Peng et al. CN 106018891 (Peng) in view of English machine translation of Ito et al. JP 2014112046 (Ito).
Regarding claim 1, Peng teaches (Fig. 11-12) a probe card device (see translation para [0002] – probe card.  Also see Fig. 11 – probe card 18), comprising:
a grounding sheet having a plurality of grounding holes (see Fig. 11 - intermediate board 81 includes through-holes 812.  Also see para [0052] – intermediate board 81 includes sleeve 60 contacting ground contacts of the printed circuit board 20 thus making board 81 a “grounding sheet” having “grounding holes.”   Also see para [0036] – probe card has a plurality of probes 40 although the drawings only show a single probe 40.  As such it is understood that the probe card contains a plurality of through-holes 812); 
a lower die having a plurality of lower thru-holes respectively corresponding in position to the grounding holes (see Fig. 11 – substrate 82 including through-holes which the probe 40 extends through.  Holes in substrate 82 correspond to holes 812), wherein the lower die is substantially parallel to the grounding sheet (see Fig. 11 – substrate 82 is parallel with board 81); and
a plurality of conductive probes (see Fig. 11 – probe 40.  Also see para [0036] – probe card has a plurality of probes 40 although the drawings only show a single probe 40.) respectively passing through the grounding holes (see Fig. 11 – through-holes 812) of the grounding sheet (see Fig. 11 – intermediate board 81) and respectively passing through the lower thru-holes of the lower die (see Fig. 11 – probe 40 passes through holes in substrate 82), wherein each of the conductive probes includes a metallic pin (see Fig. 12 – probe 40 includes needle core 41), an outer electrode (see Fig. 12 – conductor 44), and a dielectric layer that is sandwiched between the metallic pin and the outer electrode (see Fig. 12 – insulator 43 between core 41 and conductor 44), wherein in each of the conductive probes, the metallic pin and the outer electrode are entirely separated from each other through the dielectric layer (see Fig. 12 – core 41 is separated from conductor 44), so that the outer electrode, a part of the dielectric layer connected to the outer electrode, and a part of the metallic pin connected to the part of the dielectric layer are jointly configured to generate a capacitance effect (see Fig. 12 – impedance matching structure 42 corresponds to capacitance across core 41, insulator 43, and conductor 44), and wherein each of the conductive probes (see Fig. 11 – probe 40) includes:
a middle segment, wherein a part of the middle segment is arranged in the corresponding grounding hole and is entirely covered by the dielectric layer (see Fig. 11,12 – probe 40 includes section on which insulator 43 is disposed and is also in the through-hole 812);
a first connecting segment extending from an end of the middle segment (see Fig. 12 – portion of probe extending through sleeve 60 considered the claimed “first connecting segment”);
a second connecting segment extending from the other end of the middle segment and arranged in the corresponding lower thru-hole (see Fig. 11-12 – portion of probe extending through the hole in substrate 82 is considered the second connecting segment);
a first contacting segment extending from the first connecting segment (see Fig. 12 and para [0048] – needle core 41 protrudes from impedance matching structure 42 for insertion into signal blind hole 222); and
a second contacting segment extending from the second connecting segment and arranged outside of the corresponding lower thru-hole (see Fig. 11-12 – needle core 41 extends beyond the hole in substrate 82 in order to contact device under test),
wherein in each of the conductive probes, at least part of the outer electrode abuts against the grounding sheet (see Fig. 12 – conductor 44 abuts against conductive sleeve 60 which is located within the intermediate board 81) each of the conductive probes at least part of the outer electrode corresponds in position to the middle segment (see Figs. 11-12).
Peng does not explicitly teach wherein in each of the conductive probes the outer electrodes of the conductive probes are electrically connected to each other through the grounding sheet.
Ito teaches (Fig. 2) in each of the conductive probes, the outer electrodes of the conductive probes are electrically connected to each other through the grounding sheet (see Fig. 2 – metal layer 56 is in contact with ground layers 52b of probe pins 50).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the probes taught by Peng to have the outer electrodes electrically connected to each other through the grounding sheet as taught by Ito as not more than predictable use of prior art elements according to established functions.  One would be motivated to make such a modification in order to simplify the grounding of the outer electrode and ensure all probes maintained the same ground.
Regarding claim 2, Peng teaches (Figs. 11-12) the probe card device according to claim 1, wherein in each of the conductive probes, the at least part of the outer electrode is arranged in the corresponding grounding hole (see Fig. 11-12 – conductor 44 is in through-hole 812) and abuts against an inner wall defining the corresponding grounding hole (see Figs. 11-12 – conductor 44 abuts against sleeve 60 within the through-hole).
Regarding claim 3, Peng teaches (Figs. 11-12) the probe card device according to claim 2, wherein each of the conductive probes is fixed onto the grounding sheet through the cooperation of the outer electrode and the grounding hole (see Fig. 11-12- probe 40 is fixed to the intermediate board 81 by sleeve 60).
Regarding claim 4, Peng teaches (Figs. 11-12) wherein in each of the conductive probes, the dielectric layer surroundingly covers at least 80% of an outer surface of the middle segment (see Figs. 11-12 – portion of probe 40 defined as “middle segment” is completely covered with insulator 43 and therefore is more than at least 80%), the outer electrode covers at least 80% of the outer surface of the dielectric (see Figs. 11-12 – per para [0038], conductor 44 is arranged on the periphery of the insulator 43 and therefore covers at least 80% of the dielectric).
Ito teaches the dielectric layer has a thickness around 12.5 microns, but is appropriately adjusted so that the probe exhibits a predetermined impedance characteristic (see Ito para [0046]).  However Peng in view of Ito does not teach the dielectric layer has a thickness within a range of 0.1 microns to 8 microns.
It has been held that where the general working conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routing still in the art. In re Aller, 105 USPQ 233.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the dielectric layer taught by Peng in view of Ito to have a thickness within a range of 0.1 to 8 microns in order to achieve the desired predetermined impedance characteristic as taught by Peng.
Regarding claim 6, Peng teaches (Figs. 11-12) the probe card device according to claim 1, wherein in each of the conductive probes (see Figs. 11-12 – probe 40), each of the dielectric layer and the outer electrode is not formed on the first contacting segment (see Fig. 12 and para [0048] – needle core 41 protrudes from impedance matching structure 42 for insertion into signal blind hole 222) and the second contacting segment (see Fig. 11-12 – needle core 41 extends beyond the hole in substrate 82 in order to contact device under test).
Regarding claim 7, Peng teaches (Figs. 11-12) the probe card device according to claim 1, but does not explicitly teach an upper die having a plurality of upper thru-holes and spaced apart from the grounding sheet, wherein the upper die is arranged on one side of the grounding sheet away from the lower die, the upper thru-holes respectively correspond in position to the grounding holes, and the first connecting segments of the conductive probes are respectively arranged in the upper thru-holes; and
a space transformer fixed onto the first contacting segment of each of the conductive probes.
Ito teaches (Fig. 2) an upper die having a plurality of upper thru-holes (see Fig. 2 – hard plate 42a includes guide–holes 48) and spaced apart from the grounding sheet (see Fig. 2 – 42a is spaced from 52b), wherein the upper die is arranged on one side of the grounding sheet away from the lower die (see Fig. 2 – plate 42a is on other side of ground layer 52b as lower plate 42b), the upper thru-holes respectively correspond in position to the grounding holes (see Fig. 2 – through holes all “correspond” as they have same relationship), and the first connecting segments of the conductive probes are respectively arranged in the upper thru-holes (see Fig. 2 – portion of probe extends through 42a); and
a space transformer fixed onto the first contacting segment of each of the conductive probes (see Fig. 1 – flexible probe board 20 considered a space transformer for transferring signals to probes).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the probe card taught by Peng to include an upper die connected to a space transformer as taught by Ito as not more than predictable use of prior art elements according to established functions.  One would be motivated to make such a modification in order to support the probes and transfer the signal to the automatic testing equipment for evaluation.
Regarding claim 10, Peng teaches (Figs. 11-12) the conductive probe according to claim 9, wherein the dielectric layer and the outer electrode are not formed on the first contacting segment (see Fig. 12 and para [0048] – needle core 41 protrudes from impedance matching structure 42 for insertion into signal blind hole 222) and the second contacting segment (see Fig. 11-12 – needle core 41 extends beyond the hole in substrate 82 in order to contact device under test).
Ito teaches the dielectric layer has a thickness around 12.5 microns, but is appropriately adjusted so that the probe exhibits a predetermined impedance characteristic (see Ito para [0046]).  However Peng in view of Ito does not teach the dielectric layer has a thickness within a range of 0.1 microns to 8 microns.
It has been held that where the general working conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routing still in the art. In re Aller, 105 USPQ 233.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the dielectric layer taught by Peng in view of Ito to have a thickness within a range of 0.1 to 8 microns in order to achieve the desired predetermined impedance characteristic as taught by Peng.


Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over English machine translation of Peng et al. CN 106018891 (Peng) in view of English machine translation of Ito et al. JP 2014112046 (Ito) and in further view of Nagasawa et al. US 5,532,613 (Nagasawa).
Regarding claim 5, Peng in view of Ito teaches the probe card device according to claim 4, but does not explicitly teach wherein in any two of the conductive probes adjacent to each other, portions of the two outer electrodes arranged between the grounding sheet and the lower die are able to contact with each other.
Nagasawa teaches (Fig. 11B) any two conductive probes adjacent to each other between grounding sheet and lower die are able to contact each other (see Fig. 11B and col. 10, line 62- col. 11, line 7 – teaches during use adjacent probe members are able to bend and contact each other.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the probes taught by Peng in view of Ito to be able to contact each other as taught by Nagasawa in order to minimize the spacing and achieve the fine probe resolution.  

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over English machine translation of Peng et al. CN 106018891 (Peng) in view of English machine translation of Ito et al. JP 2014112046 (Ito) and in further view of Lee US 2004/0100295 (Lee).
Regarding claim 8, Peng in view of Ito teaches (Figs. 11-12) the probe card device according to claim 7, with the upper die, the grounding sheet, and the lower die are not in a staggered arrangement (as described above elements have vertical stacked arrangement and therefore are “not in a staggered arrangement”).
Peng in view of Ito does not explicitly teach each of the conductive probes is in a straight line.
Lee teaches (Fig. 2) the conductive probes is in a straight line (see Fig. 2 – probe is straight line).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the probe taught by Peng in view of Ito to be straight as taught by Lee in order to minimize the line length and therefore interference in the probe measurement.  

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Beaman et al. US 6,452,406 – teaches coaxial probe structures.
Marumo et al. US 5,525,911 – teaches a probe card with coaxial probe structure.
Eldridge et al. US 2018/0299486 – teaches impedance matching in vertical probe having conductive guide plates.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEE E RODAK whose telephone number is (571)270-5628.  The examiner can normally be reached on Monday-Friday 7:30AM - 3:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on (571) 272-2258.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LEE E RODAK/Primary Examiner, Art Unit 2868